Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered April 9, 1987, convicting him of criminal sale of a controlled substance in the second degree and attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We note that the defendant waived his right to seek appellate review of the issues raised by that branch of his omnibus motion which was to suppress statements made by him-to law enforcement officials, by pleading guilty while that branch of the motion was still pending and undecided (see, People v Corti, 88 AD2d 345, 347; CPL 710.70 [2]; cf., People v Allman, 133 AD2d 638).
The sentence imposed was less than that promised at the negotiated plea bargain, and we find no basis to disturb it (see, People v Suitte, 90 AD2d 80). Brown, J. P., Rubin, Eiber and Rosenblatt, JJ., concur.